Exhibit 10.1

 



AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS AMENDMENT (“Amendment”) to the Employment Agreement dated as of May 31,
2011 (the “Employment Agreement”) by and between The First, a National Banking
Association (the “Bank) and M. Ray (Hoppy) Cole, Jr. (the “Executive”), shall be
effective as of the 16th day of January, 2020.

 

1.                   Section 5(c) of the Employment Agreement shall be deleted
in its entirety and replaced with the following:

 

“(c)Mandatory Reduction of Payments in Certain Events.

 

(i)       Notwithstanding anything in this Agreement to the contrary, in the
event it shall be determined that any payment or distribution by Bank to or for
the benefit of Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) (such
benefits, payments or distributions are hereinafter referred to as “Payments”)
would, if paid, be subject to the excise tax imposed by Section 4999 of the Code
(the “Excise Tax”), then, prior to the making of any Payments to Executive, a
calculation shall be made comparing (X) the net after-tax benefit to Executive
of the Payments after payment by Executive of the Excise Tax, to (Y) the net
after-tax benefit to Executive if the Payments had been limited to the extent
necessary to avoid being subject to the Excise Tax. If the amount calculated
under (X) above is less than the amount calculated under (Y) above, then the
Payments shall be limited to the extent necessary to avoid being subject to the
Excise Tax (the “Reduced Amount”). The reduction of the Payments due hereunder,
if applicable, shall be made by first reducing cash Payments and then, to the
extent necessary, reducing those Payments having the next highest ratio of
Parachute Value (as defined below) to actual present value of such Payments as
of the date of the Change in Control, as determined by the Determination Firm
(as defined in Section 5(c)(ii)) below). For purposes of this Section 5(c),
present value shall be determined in accordance with Section 280G(d)(4) of the
Code. For purposes of this Section 5(c), the “Parachute Value” of a Payment
means the present value as of the date of the Change in Control of the portion
of such Payment that constitutes a “parachute payment” under Section 280G(b)(2)
of the Code, as determined by the Determination Firm for purposes of determining
whether and to what extent the Excise Tax will apply to such Payment.

 

(b)       All determinations required to be made under this Section 5(c),
including whether an Excise Tax would otherwise be imposed, whether the Payments
shall be reduced, the amount of the Reduced Amount, and the assumptions to be
utilized in arriving at such determinations, shall be made by an accounting firm
or compensation consulting firm selected by Bank (the “Determination Firm”)
which shall provide detailed supporting calculations both to Bank and Executive
within 15 business days after the receipt of notice from Executive that a
Payment is due to be made, or such earlier time as is requested by Bank. All
fees and expenses of the Determination Firm shall be borne solely by Bank. Any
determination by the Determination Firm shall be binding upon Bank and
Executive. As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Determination Firm
hereunder, it is possible that Payments which Executive was entitled to, but did
not receive pursuant to Section 5(c)(i), could have been made without the
imposition of the Excise Tax (“Underpayment”), consistent with the calculations
required to be made hereunder. In such event, the Determination Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by Bank to or for the benefit of Executive
but no later than March 15 of the year after the year in which the Underpayment
is determined to exist, which is when the legally binding right to such
Underpayment arises.

 

(c)       In the event that the provisions of Code Section 280G and 4999 or any
successor provisions are repealed without succession, this Section 5(c) shall be
of no further force or effect.”

 



 

 

 

2.                   Section 6 of the Employment Agreement shall be deleted in
its entirety and replaced with the following:

 

“In the event of a termination of Executive's employment for any reason,
Executive covenants and agrees that for a period of one (1) year after his
termination of employment ("Restricted Period"), not to compete, directly or
indirectly, with the Bank or any of its affiliates within fifty (50) miles of
any branch or office of the Bank or its affiliates ("Restricted Area"). Such
competition shall include, but not be limited to, participating in or investing
in banking or consulting services provided to individuals or businesses within
the Restricted Area for the Restricted Period. However, nothing in this
Agreement shall be constructed in any way to prevent Executive from becoming
employed in any such business that is located outside of the Restricted Area,
nor should this Agreement be constructed to prevent Executive from becoming
employed during the Restricted Period by any business within the Restricted Area
that does not compete directly or indirectly with the Bank or any of its
affiliates.”

 

3.                   The following new Section 11 shall be added to the
Employment Agreement:

 

“11.Code Section 409A.

 

(a)       General. This Agreement shall be interpreted and administered in a
manner so that any amount or benefit payable hereunder shall be paid or provided
in a manner that is either exempt from or compliant with the requirements of
Section 409A of the Code and applicable Internal Revenue Service guidance and
Treasury Regulations issued thereunder (and any applicable transition relief
under Section 409A of the Code). Nevertheless, the tax treatment of the benefits
provided under the Agreement is not warranted or guaranteed. Neither Bank nor
its directors, officers, employees, or advisers shall be held liable for any
taxes, interest, penalties, or other monetary amounts owed by Executive as a
result of the application of Section 409A of the Code.

 

(b)       Definitional Restrictions. Notwithstanding anything in this Agreement
to the contrary, to the extent that any amount or benefit that would constitute
non-exempt “deferred compensation” for purposes of Section 409A of the Code
(“Non-Exempt Deferred Compensation”) would otherwise be payable or distributable
hereunder, or a different form of payment of such Non-Exempt Deferred
Compensation would be effected, such Non-Exempt Deferred Compensation will not
be payable or distributable to Executive, and/or such different form of payment
will not be effected, by reason of such circumstance unless the circumstances
giving rise to such payment event meet any description or definition of “change
in control event” or “separation from service,” as the case may be, in Section
409A of the Code and applicable regulations (without giving effect to any
elective provisions that may be available under such definition). This provision
does not affect the dollar amount or prohibit the vesting of any Non-Exempt
Deferred Compensation termination of employment, however defined. If this
provision prevents the payment or distribution of any Non-Exempt Deferred
Compensation, or the application of a different form of payment, then such
payment or distribution shall be made at the time and in the form that would
have applied absent the non-409A-conforming event.

 

(c)       Treatment of Installment Payments. Each payment of termination
benefits under this Agreement, including but not limited to Section 6, shall be
considered a separate payment, as described in Treas. Reg. Section
1.409A-2(b)(2), for purposes of Section 409A of the Code.

 



 

 

 

(d)       Six-Month Delay in Certain Circumstances. Notwithstanding anything in
this Agreement to the contrary, if any amount or benefit that would constitute
Non-Exempt Deferred Compensation would otherwise be payable or distributable
under this Agreement by reason of Executive’s separation from service during a
period in which he is a Specified Employee (as defined below), then, subject to
any permissible acceleration of payment by Bank under Treas. Reg. Section
1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4)(vi) (payment of employment taxes): (i) the amount of such
Non-Exempt Deferred Compensation that would otherwise be payable during the
six-month period immediately following Executive’s separation from service will
be accumulated through and paid or provided on the first day of the seventh
month following Executive’s separation from service (or, if Executive dies
during such period, within 30 days after Executive’s death) (in either case, the
“Required Delay Period”); and (ii) the normal payment or distribution schedule
for any remaining payments or distributions will resume at the end of the
Required Delay Period. For purposes of this Agreement, the term “Specified
Employee” has the meaning given such term in Code Section 409A and the final
regulations thereunder.

 

(e)       Timing of Reimbursements and In-kind Benefits. If Executive is
entitled to be paid or reimbursed for any taxable expenses under this Agreement,
and such payments or reimbursements are includible in Executive’s federal gross
taxable income, the amount of such expenses reimbursable in any one calendar
year shall not affect the amount reimbursable in any other calendar year, and
the reimbursement of an eligible expense must be made no later than December 31
of the year after the year in which the expense was incurred. No right of
Executive to reimbursement of expenses under this Agreement shall be subject to
liquidation or exchange for another benefit.

 

(f)       Permitted Acceleration. Bank shall have the sole authority to make any
accelerated distribution permissible under Treas. Reg. Section 1.409A-3(j)(4) to
Executive of deferred amounts, provided that such distribution meets the
requirements of Treas. Reg. Section 1.409A-3(j)(4).”

 

4.                   The Employment Agreement, as modified by the terms of this
Amendment, shall continue in full force and effect from and after the date of
the adoption of this Amendment.

 

 

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered on the day and year first above written.

 

 

  The first, a national banking association.          By:  /s/ Donna T. (Dee
Dee) Lowery   Name:  Donna T. (Dee Dee) Lowery   Title:  EVP and CFO

 

 

  EXECUTIVE       /s/ M. Ray (Hoppy) Cole, Jr.   M. Ray (Hoppy) Cole, Jr.

 



 

 